333 F.2d 844
UNITED STATES of America, Appellant,v.Rutledge SLATTERY.
No. 14807.
United States Court of Appeals Third Circuit.
Argued May 21, 1964.
Decided June 23, 1964.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Francis L. Van Dusen, Judge.
Jonathan S. Cohen, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attorneys, Department of Justice, Washington, D. C., Drew J. T. O'Keefe, U. S. Atty., Sullivan Cistone, Asst. U. S. Atty., on the brief), for appellant.
Rutledge Slattery, Philadelphia, Pa., pro se.
Before KALODNER, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The District Court's Order for Entry of Judgment will be affirmed, 224 F. Supp. 214.